DETAILED ACTION
The instant application having Application No. 17/564,525 filed on 12/29/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-11 of prior U.S. Patent No. 11,290,897 B2. This is a statutory double patenting rejection. Claims 1-11 corresponds exactly to claims 1-11 of the patent.

Instant Application
US Patent 11,290,897 B2
Claim 1

A method performed by a first core Network Function, NF, entity of providing requested network information to a second NF entity, comprising: 

receiving a request to obtain the network information, which request originates from the second NF entity, and 

comprises an indication of periodicity with which the requested network information is to be obtained; 

determining an expiry time stipulating how long the requested network information is valid; and 

transmitting, towards the second NF entity, the requested network information and the expiry time.


Claim 2

the request further comprises at least one of: at least one identifier identifying a network slice instance for which the request is made, and at least one identifier identifying a user device or a group of user devices for which the request is made.



Claim 3

wherein the transmitting of the requested network information and the expiry time comprises: transmitting the requested network information with a periodicity stipulated by the determined expiry time.


Claim 4

further comprising: sending a message towards the second NF entity comprising a recommended periodicity stipulated by the determined expiry time; and receiving a confirmation originating from the second NF entity indicating whether the recommended periodicity stipulated by the determined expiry time should be used or not.


Claim 5

further comprising: sending an update message towards the second NF entity, in case it is determined that the expiry time for the requested network information has changed, the update message comprising a recommended periodicity stipulated by the determined changed expiry time; and receiving a confirmation originating from the second NF entity indicating whether the recommended periodicity stipulated by the determined changed expiry time should be used or not.


Claim 6

A method performed by a requesting Network Function, NF, entity of obtaining network information of a responding core NF entity, comprising: 

transmitting, towards the responding core NF entity, a request to obtain the network information, which request comprises an indication of periodicity with which the requested network information is to be obtained; and 

receiving the requested network information and an expiry time determined by the responding core NF entity stipulating how long the requested network information is valid.


Claim 7

wherein the requesting NF entity will refrain from making another request for said network information as long as the expiry time has not elapsed.


Claim 8

further comprising: storing the received network information and the expiry time.


Claim 9

the request further comprises at least one of: at least one identifier identifying a network slice instance for which the request is made, and at least one identifier identifying a user device or a group of user devices for which the request is made.


Claim 10

further comprising: receiving a message from the responding core NF entity comprising a recommended periodicity stipulated by the determined expiry time; and transmitting a confirmation to the responding core NF entity indicating whether the recommended periodicity stipulated by the determined expiry time should be used or not.


Claim 11

further comprising: receiving an update message from the responding core NF entity, in case it is determined that the expiry time for the requested network information has changed, the update message comprising a recommended periodicity stipulated by the determined changed expiry time; and
transmitting a confirmation to the responding core NF entity indicating whether the recommended periodicity stipulated by the determined changed expiry time should be used or not.

Claim 1

A method performed by a first core network function, NF, entity of providing requested network information to a second NF entity, comprising:

receiving a request to obtain the network information, which request originates from the second NF entity, and 

comprises an indication of periodicity with which the requested network information is to be obtained;

determining an expiry time stipulating how long the requested network information is valid; and

transmitting, towards the second NF entity, the requested network information and the expiry time.


Claim 2

the request further comprises at least one of: at least one identifier identifying a network slice instance for which the request is made, and at least one identifier identifying a user device or a group of user devices for which the request is made.



Claim 3

wherein the transmitting of the requested network information and the expiry time comprises: transmitting the requested network information with a periodicity stipulated by the determined expiry time.


Claim 4

further comprising: sending a message towards the second NF entity comprising a recommended periodicity stipulated by the determined expiry time; and receiving a confirmation originating from the second NF entity indicating whether the recommended periodicity stipulated by the determined expiry time should be used or not.


Claim 5

further comprising: sending an update message towards the second NF entity, in case it is determined that the expiry time for the requested network information has changed, the update message comprising a recommended periodicity stipulated by the determined changed expiry time; and
receiving a confirmation originating from the second NF entity indicating whether the recommended periodicity stipulated by the determined changed expiry time should be used or not.


Claim 6

A method performed by a requesting Network Function, NF, entity of obtaining network information of a responding core NF entity, comprising:

transmitting, towards the responding core NF entity, a request to obtain the network information, which request comprises an indication of periodicity with which the requested network information is to be obtained; and

receiving the requested network information and an expiry time determined by the responding core NF entity stipulating how long the requested network information is valid.


Claim 7

wherein the requesting NF entity will refrain from making another request for said network information as long as the expiry time has not elapsed.


Claim 8

further comprising: storing the received network information and the expiry time.


Claim 9

the request further comprises at least one of: at least one identifier identifying a network slice instance for which the request is made, and at least one identifier identifying a user device or a group of user devices for which the request is made.


Claim 10

further comprising: receiving a message from the responding core NF entity comprising a recommended periodicity stipulated by the determined expiry time; and transmitting a confirmation to the responding core NF entity indicating whether the recommended periodicity stipulated by the determined expiry time should be used or not.


Claim 11

further comprising: receiving an update message from the responding core NF entity, in case it is determined that the expiry time for the requested network information has changed, the update message comprising a recommended periodicity stipulated by the determined changed expiry time; and
transmitting a confirmation to the responding core NF entity indicating whether the recommended periodicity stipulated by the determined changed expiry time should be used or not.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463